Citation Nr: 1200092	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  07-26 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post traumatic stress disorder (PTSD) with major depressive disorder prior to August 5, 2010. 

2.  Entitlement to an initial rating in excess of 70 percent for post traumatic stress disorder (PTSD) with major depressive disorder from August 5, 2010.

2.  Entitlement to an increased rating for old fracture with degenerative joint disease of the right wrist, currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to January 1969 and from July 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  The June 2006 rating decision granted service connection for PTSD with an evaluation of 50 percent effective from October 17, 2005 and granted an increased evaluation of 10 percent for old fracture with degenerative joint disease of the right wrist effective from October 17, 2005.  

The Board notes that the Veteran testified before the undersigned at a travel board hearing held at the Waco, Texas, RO in March 2010, the transcript of which is of record and has been reviewed.

The Board notes that the above issues were remanded in July 2010 for further evidentiary development.  As will be further explained below, the Board finds that there has been substantial compliance with the Board's July 2010 remand.  The Veteran was provided with a VA examination in August 2010 which the Board finds was sufficient to permit informed appellate review of the Veteran's current severity level of his service-connected PTSD and extraschedular evaluation with regard to this issue is no longer necessary, as discussed in more detail below.  To the extent that the RO/AMC failed to comply with the remand orders regarding extraschedular evaluation for the Veteran's right wrist claim, the Board is remanding that issue at this time, as will be further explained below.

Additionally, the Board notes that in October 2005 the Veteran submitted a petition to reopen the claim of entitlement to service connection for a cervical spine disability, and that in June 2006 the RO declined to reopen his claim.  The June 2006 decision was not appealed.  However, the Board notes that the Veteran again mentioned his cervical spine disability at the March 2010 hearing and as such, the Board finds that the Veteran's statements regarding his belief that his cervical spine disability is the result of a fall that was incurred in combat during active duty service constitute a petition to reopen his claim of entitlement to service connection.  Therefore the claim is referred to the AOJ for appropriate action.  The Board notes that the referral of this claim was addressed in the previous remand, however, there is no evidence of record that indicates that the petition to reopen was addressed.  As such, the Board is referring the claim, once again.

Because less than the maximum available benefit for a schedular PTSD rating was awarded the issue is properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, as will be discussed in greater detail below, the issue of entitlement to a TDIU has been reasonably raised by the record.  This issue is considered part and parcel to the Veteran's claims for higher disability ratings for his service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issues of entitlement to an increased rating for old fracture with degenerative joint disease of the right wrist, currently evaluated as 10 percent disabling and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record, for the period of appeal prior to August 5, 2010, shows that the Veteran has an anxious and depressed mood, difficulty sleeping due to nightmares and flashbacks, difficulty in adapting to stressful situations, serious irritability and anger issues, hypervigilance, isolation from other people, and an inability to establish and maintain effective relationships, but does not show that the symptomatology associated with the Veteran's service-connected PTSD more closely approximates total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions, grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.

2.  The evidence of record, for the period of appeal after August 5, 2010, shows that the Veteran has an angry and depressed mood, anxiety, difficulty sleeping due to nightmares and flashbacks, serious irritability and anger issues, difficulty in adapting to stressful situations, irritability and anger issues, hypervigilance, isolation from other people, and an inability to establish and maintain effective relationships, but does not show that the symptomatology associated with the Veteran's service-connected PTSD more closely approximates total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions, grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but no greater, for the Veteran's service-connected PTSD have been approximated for the period prior to August 5, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an evaluation greater than 70 percent for the Veteran's service-connected PTSD have not been met for the period after August 5, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23, 353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in October 2005 and May 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The May 2006 letter provided this notice to the Veteran.

The Board observes that both the October 2005 and May 2006 letters were sent to the Veteran prior to the June 2006 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the October 2005 and May 2006 letters fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records and VA treatment records are associated with the claims folder. 

In July 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issues was previously remanded in order for the RO to afford the Veteran a VA examination, as well as an evaluation of whether extraschedular consideration was necessary given the Veteran's stated inability to work in relation to his service-connected disabilities.  While the Board acknowledges that the Veteran was not afforded extraschedular consideration with respect to his claim for PTSD, the Board finds that substantial compliance has been met.  Indeed, the Board notes that although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").  In this instance, the Board notes that the RO/AMC granted a 70 percent rating with respect to his PTSD from August 5, 2010, and as will be further explained below, the Board intends to grant the Veteran 70 percent from his initial effective date.  As such, the Veteran is entitled to a schedular rating for TDIU, should it be applicable, and therefore an extraschedular rating would not necessary.  Therefore the Board finds that the failure to comply with the July 2010 remand with respect to an extraschedular evaluation for PTSD is non-prejudicial to the Veteran's claim and no useful purpose would be served by delaying appellate review.

The Veteran was afforded compensation and pension (C&P) examinations in November 2005, March 2007, November 2007, and August 2010 with respect to his claim for a higher initial evaluation for PTSD.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  As noted below, the Board finds that the VA examinations obtained in this case are, collectively, more than adequate.  The Board acknowledges that the March 2007 examiner did not review the Veteran's claims file, however, the examiner provided a thorough examination with regard to the current status of the Veteran's PTSD.  Additionally, the November 2005, November 2007, and August 2010 examiners' reviews were predicated on a full reading of the VA medical records and a thorough examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue of entitlement to higher initial evaluations for PTSD has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its July 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then-current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's PTSD.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for the Veteran's service-connected claims.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

As discussed in the above Introduction, the Veteran was granted service connection for PTSD with major depressive disorder in June 2006 and assigned a 50 percent disability rating, effective October 17, 2005.  The Veteran appealed this initial disability rating, and in an August 2011 rating decision, the rating for the Veteran's PTSD was increased to 70 percent, effective August 5, 2010.

In evaluating this appeal, the Board has considered the propriety of each of these disability rating assignments.  Additionally, it has considered whether the stages (or effective dates) assigned to these ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007). For reasons discussed in more detail below, the Board has carefully reviewed the medical and lay evidence of record and finds that the competent evidence both prior to and since August 5, 2010, the Veteran's service-connected PTSD was characteristic of impairment warranting 70 percent disability rating.  As such the Board finds that the Veteran's PTSD warrants an increase in rating for the period prior to August 5, 2010, but no increase for the period from August 5, 2010.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  A 50 percent rating is assigned when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2011).

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In addition to evidence regarding the Veteran's symptomatology and its impact on the Veteran's social and occupational functioning, the evidence of record contains a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  



A.  Prior to August 5, 2010

The Veteran was assigned a 50 percent disability evaluation for PTSD with major depressive disorder for the period prior to August 5, 2010.  Under the relevant diagnostic code, as stated above, a 50 percent rating is assigned when the Veteran exhibits evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran meets the criteria for a 70 percent evaluation, but no more, for PTSD for the period prior to August 5, 2010.  The Board notes that the competent medical evidence of record for the period of October 2005 to November 2007, including November 2005, March 2007, and November 2007 VA psychological examinations, shows that the Veteran's mental health examiners have routinely characterized his mood as depressed with an anxious affect, and that the Veteran had difficulty controlling his anger and dealing with his military experiences.  The Board notes that the Veteran had nightmares that affect his ability to sleep.  As a result of his inability, at times, to sleep, the Veteran also noted fatigue.

The Board notes that the Veteran had three VA psychological examinations during this period, dated November 2005, March 2007, and November 2007.  In each examination the Veteran demonstrated similar symptomatology with regard to his PTSD.  The Veteran stated that he had nightmares brought on by recurrent flashbacks and intrusive thoughts.  While the Veteran had been married for 37 years in 2007 and had a good relationship with his children, he noted that he had almost no social contact outside of work and often argued with co-workers and supervisors.  The Veteran appeared angry, anxious, and depressed.  The Veteran stated that he was constantly angry and that most people tried to avoid him and as such he preferred isolation and working alone.  The Veteran exhibited poor short term memory problems as well as difficulty with concentration.  Finally the Veteran noted that while he did not at that time have any suicidal ideation, he had in the past tried to kill himself by shooting himself.  The examiners in the November 2005 and November 2007 examinations noted that the Veteran's PTSD had a dramatic and significant negative effect on his personal, social, and occupational functioning.  

As for evidence of inability in establishing and maintaining effective work and social relationships, a symptom which suggests a 70 percent rating or higher, the record indicates that the Veteran was working as machinist until April 2009.  The Veteran stated that he had some co-workers that he got along with, but he also had numerous times over the years gotten in fights or arguments with co-workers and supervisors and as such had trouble maintaining consistent employment for long periods of time.  Indeed the Veteran noted that he had not worked anywhere longer than 5 years.  The Veteran stated that his PTSD interfered with his employment in that he was easily frustrated with his co-workers.  In regards to social relationships, during the period under consideration, the Veteran had few social interactions other than with some co-workers.  The Veteran did note that he had a good relationship with his wife and children.  The Veteran stated several times in the record that he had trust issues and therefore did not interact much socially or talk about his issues.

The Board notes that the symptomatology that the Veteran exhibited that most illustrates his level of severity being associated with a 70 percent disability rating is constant anger.  He has stated that he is often angry and has exhibited impaired impulse control.  Additionally it was noted at the November 2007 VA examination that the Veteran showed some neglect of personal appearance and hygiene.  Finally the Board notes that while the Veteran did not currently have any suicidal ideation, he had attempted suicide in the past by shooting himself.  Finally it was noted that the Veteran had difficulty adapting to stressful situations and this is what usually led to his anger outbursts. 

The Board further observes that the higher rating of 100 percent is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology most closely approximates a 100 percent evaluation or higher.  In this regard, the Board notes that the record does not contain evidence which supports a finding that the Veteran has gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation as to time or place, or memory loss for names of close relatives, own occupation, or own name.  Accordingly, his overall symptomatology does not more closely approximate the schedular criteria for the 100 percent disability rating.

Additionally, the Board notes that the Veteran was assigned GAF scores ranging from 45 to 55 by VA examiners.  A GAF score ranging from 45 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job), while a GAF score of 51 to 55 indicates that the Veteran has some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Upon review of the competent evidence, the Board finds that the GAF score range of 45 to 50 is more consistent with the medical evidence of record that addresses the Veteran's actual symptoms and level of functioning.  The Board notes that the medical evidence more typically exhibits some serious symptoms or serious difficulty in social functioning as indicated by the November 2007 VA examination.  Accordingly, such characterization more closely approximates the schedular criteria associated with the herein assigned 70 percent evaluation for the Veteran's PTSD prior to August 5, 2010.

In sum, the evidence of record demonstrates that the Veteran has maintained a successful marriage and a good relationship with his children, the Veteran has maintained a few social relationships.  The record also demonstrates that he is able to function independently, and has no delusions or cognitive impairment.  He does, however, exhibit a depressed mood, anxiety, and chronic sleep impairment due to nightmares and intrusive thoughts, impaired impulse control, some neglect of personal appearance and hygiene, and past suicidal ideation.  Based on the foregoing, the Board finds that the Veteran's PTSD more closely approximates the criteria for the 70 percent rating for the appeal period prior to August 5, 2010.  Entitlement to an initial rating of 70 percent, prior to August 5, 2010, on a schedular basis is therefore warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

B.  From August 5, 2010

The Veteran was assigned a 70 percent disability evaluation for PTSD for the period from August 5, 2010.  Under the relevant diagnostic code, a 70 percent evaluation is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran's currently assigned 70 percent rating is appropriate and that an increase in disability rating for the period after August 5, 2010 is unwarranted.  The competent medical evidence of record for the period from November 2007 to August 2010 includes an August 2010 VA psychological examination.  The August 2010 VA examination revealed that the Veteran had anger issues and was often bothered by anything that reminded him of his time in Vietnam.  The Veteran stated that he would often get angry at his wife, but that he had learned to walk away.  He had nightmares that would cause him to drag his wife out of bed.  He had a good relationship with his younger daughter and her children, but not the older daughter, which was different from previous examinations.  The Veteran stated that he was retired mostly because of his physical disabilities but also because of his inability to get along with co-workers.  The Veteran exhibited an irritable affect and poor grooming.  The Board notes that the Veteran stated that he did have suicidal thoughts because sometimes he was just sick of it all, but there was no evidence of a plan to hurt himself.  The Veteran stated that he had poor memory and diminished interest in participating in activities.  The Veteran was generally socially isolated, hypervigilant and detached from others.  The Veteran noted that he was generally irritated and had outbursts of anger.  The foregoing symptoms indicate a 70 percent disability rating and therefore the Board finds that the currently assigned 70 percent disability rating is appropriate for the period from August 5, 2010.

As for evidence of an inability to establish and maintain effective work and social relationships, a symptom which suggests a 70 percent rating or higher, as noted above that the record indicates that the Veteran is currently retired both for reasons of physical disability as well as inability to get along with co-workers and supervisors.  The Veteran revealed that he would get anger and lash out at fellow workers, sometimes physically.  In regards to social relationships, the Veteran noted that he had none.  He noted that he had a relatively good relationship with his wife, younger daughter, and grandchildren, but otherwise did not interact much socially.

The Board further observes that the higher 100 percent rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology most closely approximates a 100 percent evaluation.  In this regard, the record does not contain evidence which supports a finding that he had gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation as to time or place, or memory loss for names of close relatives, own occupation, or own name.  Accordingly, his overall symptomatology did not more closely approximate the schedular criteria for the 100 percent disability rating.

Additionally, the Board notes that the Veteran was assigned a GAF score of 45 by the August 2010 VA examiner which indicates that the Veteran had some serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Upon review of the competent evidence, the Board finds that the GAF score of 45 is consistent with the medical evidence of record that addresses the Veteran's actual symptoms and level of functioning.  The Board notes that the medical evidence more typically exhibits serious symptoms or serious difficulty in social functioning as indicated by the record.  Accordingly, such characterization more closely approximates the schedular criteria associated with the currently assigned 70 percent evaluation for the Veteran's PTSD from August 5, 2010.

In sum, the evidence of record demonstrates that the Veteran maintains a few familial relationships.  The record also demonstrates that he is able to function independently, and has no delusions or cognitive impairment.  He does, however, exhibit a depressed and angry mood, anxiety, some hygiene issues, chronic sleep impairment due to nightmares and intrusive thoughts, past suicidal ideation and impaired impulse control.  Based on the foregoing, the Board finds that the Veteran's PTSD more closely approximates the criteria for the 70 percent rating for the appeal period after August 5, 2010, and as such an initial rating, in excess of 70 percent, on a schedular basis for the period from August 5, 2010 is therefore unwarranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain with and without motion, swelling, and locking.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with those discussed herein.

The Board has carefully reviewed the Veteran's own testimony and contentions and understands fully the Veteran's belief that the severity of his service-connected PTSD warrants a higher rating.  However, the Board must rely upon competent medical evidence to determine the diagnosis or clinical features of a disease or disorder.  The Board may not draw its own medical conclusions in reaching a decision.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  While the Veteran, as a lay person, is competent to provide evidence regarding symptomatology, he is not competent to provide evidence regarding diagnosis or the clinical severity of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a medical professional can provide evidence of diagnosis or clinical severity of a disease or disorder, and in this case the preponderance of the competent medical evidence is against the claim.

The evidence does show that symptomatology associated with the Veteran's PTSD more nearly approximates the schedular criteria associated with a 70 percent rating for both of the appeal periods.  Therefore, a staged rating is not necessary and the Board finds that a 70 percent rating is appropriate for the entire appeal period.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his PTSD.  There is no persuasive evidence in the record to indicate that this service-connected disabilities on appeal would, by themselves, cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board further notes that the issue of TDIU is being remanded for further adjudication and the record specifically notes that the Veteran's inability to work is primarily the result of another disability.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Under the above circumstances, the Board finds that the evidence supports the Veteran's claim for an initial evaluation for PTSD, in excess of 50 percent, for the appeal period prior to August 5, 2010, but, as discussed above, a preponderance of the evidence is against a higher evaluation than is herein assigned for the appeal period prior to August 5, 2010.  Additionally, the Board has considered the benefit of the doubt rule and determined that the claim for entitlement to an initial rating in excess of 50 percent, for PTSD prior to August 5, 2010, must be granted.  However, the Board finds that the evidence is against the Veteran's claim for an initial rating in excess of 70 percent for PTSD for the period after August 5, 2010.  As such, the benefit-of-the-doubt rule does not apply, and the claim for an initial rating in excess of 70 percent for PTSD after August 5, 2010, must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Prior to August 5, 2010, a 70 percent rating, but no more, is granted for PTSD with major depressive disorder, subject to the law and regulations governing the payment of monetary benefits.

From August 5, 2010, an initial disability rating, in excess of 70 percent, for PTSD with major depressive disorder is denied.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded in July 2010 with instructions to the AOJ to, among other things, determine whether an extraschedular evaluation was needed with regard to the Veteran's service-connected disabilities.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998). Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Unfortunately, in this instance, there is no evidence that the AOJ considered an extraschedular evaluation.  As such, another remand, with ensuing delay, is unfortunately required.  

The Veteran contends that he is entitled to extraschedular consideration because his service-connected old fracture and degenerative joint disease renders him unable to work in the field in which he is trained, which is as a machinist.  See 38 C.F.R. § 3.321(b)(1) (2011).  The Board notes that referral for extraschedular consideration is warranted when a disability picture presents exceptional or unusual circumstances with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2011).  In the present case, the Veteran and his representative contend that the Veteran's disabilities are of such nature and severity to render him unable to obtain full-time employment.

The Board notes that in an August 2010 VA examination the examiner noted that the Veteran was unemployable as a machinist because of limited range of motion in his dominant right wrist.  The examiner further noted that the Veteran's military injury had marked interference with his ability to be employed as a machinist.  

As such, the Board has decided, once again, to refer this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2011) for consideration of the assignment of an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  If it is determined that the Veteran's service-connected disabilities render him unable to secure and follow substantially gainful employment or that a schedular evaluation is inadequate, then the case is to be sent to the Director of Compensation & Pension Services for extraschedular consideration.  See 38 C.F.R. §§ 3.321(b)(1), 3.340(a), and 3.341(a) (2011).

Additionally, the Court has recently held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the initial adjudication of a claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of an initial rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.

The medical evidence of record shows that the Veteran has contended that he is unable to work because of both his physical disabilities and his inability to get along with others.  Thus, the Board finds that a claim of entitlement to a TDIU is reasonably raised by the record.  However, the RO has not expressly adjudicated the issue of entitlement to a TDIU.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  Accordingly, the claim for entitlement to TDIU must be remanded to the RO for adjudication prior to the rendering of a decision by the Board on this claim.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate steps to provide an evaluation of whether the Veteran should be considered for an extraschedular rating under 38 C.F.R. §§ 3.321(b)(1) (2011).  If it is determined that the Veteran meets the requirements of an extraschedular rating, the case should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, for the consideration of an extraschedular rating under 38 C.F.R. §§ 3.321(b)(1) (2011).

2. The RO/AMC should take appropriate steps to send the Veteran and his representative, a letter requesting that the Veteran provide information, and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the TDIU claim. 

In particular, the RO/AMC should specifically request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, so that VA will have information concerning his past employment.  The RO/AMC should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate entitlement to TDIU and what VA will do. 

3. The Veteran should be afforded a VA examination to determine the effect of his service-connected disabilities (PTSD and right wrist disability) on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability.

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4. After conducting any additional development deemed necessary, the RO should adjudicate the issue of entitlement to a TDIU, considering all the evidence of record.  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case, to include information regarding why the Veteran failed to meet the requirements for TDIU or an extraschedular evaluation, and afforded an opportunity to respond.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


